DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36-38, 40-41, 46-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 is rejected as indefinite for the recitation of “detecting the presence, proximity, health, or other attributes of nerve tissue using a sensor of the multi-tool” in lines 1-2.  Claim 35 from which it depends recites inserting the tool then inserting dilators and an access device over the tool, and removing the tool.  Therefore, it is unclear where in the order of method steps this step is meant to be performed if the tool has already been removed from the surgical site.  In the interest in compact prosecution the limitation will be interpreted as a functional limitation.
Claim 37 is rejected as indefinite for the recitation of “delivering energy to a target tissue using an energy delivery element of the multi-tool” in lines 1-2.  Claim 35 from which it depends recites inserting the tool then inserting dilators and an access device over the tool, and removing the tool.  Therefore, it is unclear where in the order of method steps this step is meant to be performed if the tool has already been removed from the surgical site.  In the interest in compact prosecution the limitation will be interpreted as a functional limitation.
Claim 38 is rejected as indefinite for depending upon an indefinite claim.
Claims 40-41 are rejected as indefinite for the recitation of “removing a k-wire from the multi-tool” claim 40 lines 1-2, and “detaching a handle from the main body of the multi-tool” claim 41 lines 1-2.  These limitations render the claims indefinite since claim 35 from which it depends does not recite either the insertion of a wire nor attachment of a handle to the tool therefore, it is unclear how these elements are meant to be detached from the tool when they were never attached to begin with.
Claim 46 is rejected as indefinite since it recites 
wherein the array navigates a list of tools in lines 1-6 however, there is no recitation in the claim how the array is meant to navigate these tools either one at a time or all at once.  Therefore, the list will be treated as being in the alternative and requiring only one of the items to be navigated.  
In addition, claim 35 from which it depends recites inserting the tool then inserting dilators and an access device over the tool, and removing the tool.  Therefore, it is unclear where in the order of method steps the navigation is meant to be performed if the tool has already been removed from the surgical site.  In the interest in compact prosecution the limitation will be interpreted as a functional limitation.
Claims 47-50 are rejected as indefinite for depending upon an indefinite claim.
Claim 48 is rejected as indefinite for the recitation of attaching a handle to the main body in lines 1-2.  Claim 35 from which it ultimately depends recites inserting the tool then inserting dilators and an access device over the tool, and removing the tool.  Therefore, it is unclear where in the order of method steps the navigation is meant to be performed if the tool has already been removed from the surgical site.  In the interest in compact prosecution the limitation will be interpreted as a functional limitation.
Claims 49-50 are rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 35, 39-41, 44, 46-48, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al (US Patent 5792044) in view of Hamada (US Patent 8236006).
Foley discloses a method of accessing a surgical site in a patient.  Specifically in regards to claim 35, 46-48 and 50, Foley discloses making an incision in a skin of the patient; percutaneously inserting through the incision a tool (150) having a main body; inserting one or more dilators (151,152,153) over the main body of the tool (150) to dilate the incision; inserting an access device (20) percutaneously through the dilated incision to position a distal end of the access device (20) at the surgical site; and removing the one or more dilators (151-153) and the main body (body of 150) from a working channel of the access device (20) (Fig. 10a-10f; and Col. 10 line 12 to line 59).  However, Foley is silent as to the tool being a multi-tool having a navigation array thereon.
Hamada in the embodiment shown in Fig. 30-33 discloses a surgical multi-tool instrument. Specifically in regards to claim 35, 46- 48, Hamada discloses a multi-tool having a main body (333); a handle (337) selectively attachable to the main body (333); and one or more instrument shafts (327) insertable through the main body (333), wherein the one of the instrument shafts (327) comprises: a sharp- tipped needle (327) (Fig. 30-31; and Col. 23 line 4-40). Hamada further discloses wherein at  least the sharp-tipped needle (327) comprises a proximal end element (331) configured to prevent detachment of the handle (337) from the main body (333) when fully inserted through the main body (333) (Fig. 30-31; and Col. 23 lines 4-40). Hamada in regards to claim 50 also discloses wherein the handle (337) is configured to expose at least a portion of the proximal end element (331) when the sharp-tipped needle (327) is fully inserted through the main body (Fig. 30). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the tool (150) of Foley to be a multi-tool in view of Hamada in order to enable correct placement of a pedicle device, accurately and consistently and which will not require extensive paraspinous muscle dissection for proper placement (col. 3 line 9-12).  However, the embodiment of Hamada shown in fig. 30-31 is silent as to a navigation array coupled to the main body.
Hamada in the embodiment shown in Fig. 29 also discloses a surgical multi-tool instrument.  Specifically in regards to claim 35, 46, 48 and 50, the embodiment of Hamada shown in Fig. 29 discloses a main body (233); a navigation array (315) coupled to the main body (233); a handle (311) selectively attachable to the main body (233); and an instrument shaft interchangeably insertable through the main body (233) (Hamada in this embodiment discloses that a navigation array 315 can be integral with thumb screw 319, which is similar to screw 339 shown in fig. 30-31, and have an aperture 327 for a guide pin to be inserted therethrough thereby allowing for a shape needle to be navigated into place.) (Fig. 29; and Col. 22 line 28 to Col. 23 line 3).  Hamada in regards to claim 47, also discloses wherein navigation of said components is performed using a single navigation array (315) and using a single registrations (As can be seen in Fig. 29, the single array 315 is used to guide the tool.) (Fig. 29).  It would have obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the tool of Foley to have a thumbscrew be integral with a navigation array having aperture as taught in the embodiment shown in Fig. 29 of Hamada in order to reliably indicate to some computational device the orientation and location of the one system (Col. 22 lines 41-45).
In regards to claim 39, Foley in view of Hamada disclose a multi-tool having a navigation array as recited above.  Foley further discloses wherein the dilators are inserted over the main body (150) while the navigation array is coupled to the main body (If the tool of Foley were modified to be the tool of Hamada having the navigation array as recited above the dilators shown in Fig. 10a-10f would go over it with the array in place.) (Fig. 10a-10f).
In regards to claim 40-41, Foley in view of Hamada disclose a multi-tool having a navigation array as recited above.  The multi-tool of Hamada having the main body (333) is comprising removing a K-wire (327) from the multi-tool after inserting the multi-tool through the incision and before inserting the access device, and wherein detaching a handle (337)from the main body of the multi-tool after inserting the multi-tool through the incision and before inserting the access device (The tool is capable of being fully disassembled as shown in Fig. 31 and therefore would be capable of having the wire and the handle removed after insertion into the incision and prior to the access device insertion.) (Fig. 31).
In regards to claim 44, Foley discloses inserting a camera (50) through the access device (20) (Fig. 10h-10i; and Col. 11 lines 24-53).


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Hamada as applied to claim 35, and further in view of Teichman et al (US Patent 20080183189A1).
Foley in view of Hamada discloses a method of accessing a surgical site by utilizing a surgical multi-tool comprising a main body having a navigation array, inserting one or more dilators over the main body, and an access channel over the dilators.  However, the combination is silent as to a sensor to detect the presence, proximity, health, or other attributes of nerve tissue.  Teichman discloses a surgical instrument (surgical navigational and neuromonitoring instrument).  Specifically in regards to claim 36, Teichman discloses detecting the presence, proximity, health, or other attributes of nerve tissue using a sensor (336) of the instrument (328 within 318) (Teichman recites that the probe 318 has a stylet 328 that is connected via a lead 326 to a nerve monitoring system 324 wherein the monitoring system is used to monitor the nerve via the lead therefore, the lead is interpreted as the sensor of the limitation.) (Page 9 Para. [0091]-[0093]).  It would have obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the system of (325) of Hamada by having one of the instrument shafts have an nerve monitoring system (324) connected thereto as taught in Teichman in order to have a means for forming a pilot hole in a pedicle such that neuromonitoring can be performed during pilot hole formation. (Page 9 Para. [0091]).


Claims 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Hamada as applied to claim 35, and further in view of Bonn (US Patent 20110073594A1).
Foley in view of Hamada discloses a method of accessing a surgical site by utilizing a surgical multi-tool comprising a main body having a navigation array, inserting one or more dilators over the main body, and an access channel over the dilators.  However, the combination is silent as to one or more instrument shafts having an energy delivery element that is a microwave ablation element.  Bonn discloses a surgical instrument (material fusing apparatus, system and method of use).  Specifically in regards to claims 37-38, Bonn discloses delivering energy to a target tissue using an energy delivery element (317a), and wherein delivering the energy comprises ablating osseous bone tumor tissue (Fig. 3; and Page 1 Para. [0004]; and Page 3 Para. [0045]-[0049]).  It would have obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination by modifying the system (325) of Hamada by having one of the instrument shafts have an conductive tip (317a) as taught in Bonn in order to have a tool that allows for very precise amount of localized heat without impacting nearby tissue. (Page 3 Para. [0049]).


Claims 42-43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Hamada as applied to claim 35, and further in view of Culbert et al (US Patent 20090149857A1).
Foley in view of Hamada discloses a method of accessing a surgical site by utilizing a surgical multi-tool comprising a main body having a navigation array, inserting one or more dilators over the main body, and an access channel over the dilators.  However, the combination is silent as to an access device having outer and inner shields.  
Culbert discloses a surgical instrument (telescopic percutaneous tissue dilation systems and related methods).  Specifically, Culbert discloses an access device (3630) positionable over an exterior surface of the dilator tubes (Fig. 76-78).  In regards to claim 42-43, Culbert discloses adjusting the length of the access device (3630), and wherein the access device (3630) is telescopically expandable (Fig. 76-78; Page 18 Para. [0214]-[0216]).  In regards to claim 45, Culbert discloses  wherein the access device (3630) includes an outer shield (3646) having a substantially tubular shape, and an inner shield (3632) movably coupled to the outer shield (3650) to retract or shield nerve tissue (Culbert recites wherein the telescoping expander sleeve 3630 that is adapted to be slidably disposed over the shaft of an outer dilator tube of any of the embodiments shown in Culbert.) (Fig. 76-78; and Page 18 Para. [0214]-[0216]).  It would have obvious to one having ordinary skill in the art at the time the invention was filed to modify the method by modifying the access device (20) of Foley to be telescoping with inner and outer shields as seen in the access device (3630) taught in Culbert in order to have a means to expand the patient's soft tissue down to the entry point on the bone tissue to be treated, while leaving the outer dilator tube in place, or allowing for replacement of the outer dilator tube with other equipment for treatment of the bone tissue (Page 18 Para. [0214]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775